Case 0:20-cv-62090-RS Document 21 Entered on FLSD Docket 02/08/2021 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                        Case No.: 20-62090-Civ-Smith/Valle

 IMECCA J. WELSH,

          Plaintiff,

 v.

 VERIZON WIRELESS SERVICES, LLC AND JOHN DOE

      Defendants.
 _________________________________________/

      JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE OF
                VERIZON WIRELESS SERVICES, LLC

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) the parties jointly stipulate to a

 Dismissal with Prejudice of VERIZON WIRELESS SERVICES, LLC, without

 costs.


 Donald A. Yarbrough, Esq.              Armando P. Rubio, Esq.
 Attorney for Plaintiff                 Attorney for Defendant
 Post Office Box 11842                  Fields Howell
 Fort Lauderdale, Florida 33339         Dadeland Centre I, Suite 1012
 Telephone: 954-537-2000                9155 South Dadeland Boulevard
 Facsimile: 954-566-2235                Miami, FL 33156
                                        Telephone: 786-870-5600
                                        Facsimile:


 By: /s/ Donald A. Yarbrough            By: /s/ Armando P. Rubio
 Donald A. Yarbrough, Esq.              Armando P. Rubio, Esq.
Case 0:20-cv-62090-RS Document 21 Entered on FLSD Docket 02/08/2021 Page 2 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                         Case No.: 20-62090-Civ-Smith/Valle

 IMECCA J. WELSH,

        Plaintiff,

 v.

 VERIZON WIRELESS SERVICES, LLC AND JOHN DOE

      Defendants.
 _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 8, 2021 I electronically filed the
 foregoing document with the Clerk of Court using CM/ECF. I also certify that the
 foregoing document is being served this day on all counsel of record or pro se parties
 identified on the attached Service List in the manner specified, either via transmission of
 Notices of Electronic Filing generated by CM/ECF or in some other authorized manner
 for those counsel or parties who are not authorized to receive electronically Notices of
 Electronic Filing.


                                                  s/Donald A. Yarbrough
                                                  Donald A. Yarbrough, Esq.
Case 0:20-cv-62090-RS Document 21 Entered on FLSD Docket 02/08/2021 Page 3 of 3




                                  SERVICE LIST

 Mr. Armando P. Rubio, Esq.
 Fields Howell
 Dadeland Centre I, Suite 1012
 9155 South Dadeland Boulevard
 Miami, FL 33156
 Telephone: 786-870-5600
 Electronic Mail Address: arubio@fieldshowell.com

 Via Notices of Electronic Filing generated by CM/ECF
